         Case 2:17-cv-00190-MSG Document 39 Filed 12/14/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ADONIOUS J. WOOLARD,                         :
    Petitioner,                              :
                                             :
                      v.                     :       CIVIL ACTION NO. 17-CV-190
                                             :
ROBERT GILMORE, et al.,                      :
    Respondents.                             :

                                             ORDER

       AND NOW this 14th day of December 2020, upon careful and independent consideration

of Petitioner, Adonious Woolard’s pro se Petition for Writ of Habeas Corpus (ECF No. 1), the

Commonwealth of Pennsylvania’s response in opposition (ECF No. 29), Petitioner’s reply (ECF

No. 33), and after review of the Report and Recommendation of United States Magistrate Judge

Henry S. Perkin (ECF No. 35), and noting that Petitioner has not filed objections 1, it is hereby

ORDERED that:

       1. The Report and Recommendation (ECF No. 35) is APPROVED and ADOPTED;

       2. The Petition for a Writ of Habeas Corpus (ECF No. 1) is DENIED;

       3. There is no basis for the issuance of a certificate of appealability; and

       4. The Clerk of Court is directed to mark this case CLOSED.

                                             BY THE COURT:



                                             /s/ Mitchell S. Goldberg
                                             MITCHELL S. GOLDBERG, J.



1
        The Clerk’s Office has made numerous attempts to serve Petitioner with the Report and
Recommendation. (See ECF Nos. 36, 38.). The docket reflects service was unsuccessful at S.C.I.
Waymart because Petitioner has been paroled but has not provided a forwarding address. In my
November 13, 2020 Order (ECF No. 37), I noted that pursuant to Local Civil Rule 5.1(b),
Petitioner is required to notify the Clerk of Court within fourteen (14) days of any change of
address so that the Court can effectuate service. Petitioner has failed to do so.
